DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on December 21, 2021 has been carefully considered.  Claims 3, 5, 8, 9, and 11-23 are canceled.  Claims 24-36 are new.  Claims 1, 2, 4, 6, 7, 10, and 24-36 are under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 29-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an ammonia decomposition catalyst system which exhibits an ammonia conversion of 75% or more at reaction conditions including a pressure of 1.01 bar, 30,000 mL/gcat-hr, and a temperature of 300°C, where the catalyst system comprises less than 4 wt.% ruthenium, certain additional metals, and potassium as a promoter, does not reasonably provide enablement for an ammonia decomposition catalyst system which exhibits an ammonia conversion of 75% or more under the same reaction 
Regarding claim 29, the claim recites (with emphasis added),
	“… the catalyst component comprising ruthenium and at least one additional metal that catalyzes ammonia decomposition, the catalyst component further comprising a promoter comprising an alkali metal, the catalyst system comprising ruthenium in an amount of less than 4 wt.% of the catalyst system and the promoter in an amount of from about 5 wt.% to about 20 wt. % of the catalyst system, the catalyst system exhibiting an ammonia conversion of 75% or more at reaction conditions including a pressure of 1.01 bar, 30,0000 mL/gcat-hr, and a temperature of 300°C.” 
	Therefore, the scope of the claim broadly includes a catalyst component including ruthenium, one or more additional metals selected from any metal in the Periodic Table that exhibits ammonia decomposition activity, and a promoter selected from any of the alkali metals (i.e., Li, Na, K, Rb, Cs, or Fr), so long as the combination of components (i.e., support material, ruthenium, at least one additional metal, and alkali metal forming the catalyst system) is able to attain an ammonia conversion of 75% or more under the claimed reaction conditions.
	However, as described in Applicant’s specification (see Example 3) and shown in FIG. 6 (i.e., the results at 300°C), an ammonia conversion of 75% or more is only attainable using certain catalyst systems containing less than 4 wt.% Ru, including:
3,1,12 RuYK
2,2,12 RuYK
1,3,12 RuYK
3,1,12 RuMgK


3,1,12 RuCaK


3,1,12 RuHfK
2,2,12 RuHfK
1,3,12 RuHfK
3,1,12 RuScK



2,2,12 RuRhK

3,1,12 RuSrK
2,2,12 RuSrK


	These catalyst systems each include a single additional metal species selected from Y, Mg, Ca, Hf, Sc, Rh, or Sr, and the promoter K.  
One of ordinary skill in the art would be unable to make and use the entire scope of the claimed invention without undue experimentation (see MPEP § 2164.06), which would require the testing of catalyst systems comprising an unreasonable number of combinations of support material, ruthenium, one or more additional metals, and an alkali metal, while also adjusting the weight percentages of each of the various components.
Furthermore, in the field of chemistry, there is a well-known unpredictably of chemical reactions, and it is not reasonably predictable from the disclosure of one species what other species will work. (see MPEP § 2164.03).  This is clearly evidenced by Applicant’s own work, which, e.g., shows that a catalyst system comprising 3,1,12 RuMgK exhibits an ammonia conversion of greater than 75 %, while the same combination of metals provided in different amounts (yet still within the claimed ranges) exhibits a much lower ammonia conversion outside of the claimed range (i.e., 2,2,12 RuMgK exhibited an ammonia conversion of slightly above 40%, and 1,3,12 RuMgK exhibited an ammonia conversion at slightly below 40%).  
It is also noted that there are no working examples for catalyst systems having four or more metal components with an ammonia conversion of 75% or more under the claimed reaction conditions (e.g., Ru, two or more additional metals, and an alkali metal).
Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in 
Regarding claim 35, the claim recites (with emphasis added),
“… the at least one additional metal comprising yttrium, magnesium, calcium, hafnium, scandium, rhenium, strontium, or any combination thereof.”
	The same comments with respect to claim 29 apply.  One of ordinary skill in the art would be unable to make and use the entire scope of the claimed invention without undue experimentation, given the unreasonable number of combinations to be tested, and also given the general level of unpredictability in the chemical art.
	The remaining claims are also rejected because they depend from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation of “the ruthenium in an amount of less than 4 wt.% of the catalyst system” renders the claim indefinite because it is unclear as to whether the range further limits the range previously set forth in claim 1, which recites “the ruthenium in an amount of from about 0.1 wt.% to about 4 wt.% of the catalyst system” (at lines 11-12).  At the 
Claim Rejections - 35 USC § 102 and § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 24-26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elofson et al. (US 4,142,993), as further evidenced by Aika et al. (Ammonia: Catalysis and Manufacture, Chapter 3: Ammonia Synthesis over Non-Iron Catalysts and Related Phenomena, pp. 103-148).
Regarding claim 1, Elofson et al. discloses a catalyst system (see TABLE I catalysts, under column 5; see also column 2, lines 34-46, and Examples) comprising:
a support material (i.e., a carbonaceous support material, such as an activated carbon material; e.g., C(600) or C(800)); and
a catalyst component comprising,
ruthenium (Ru),
at least one additional metal comprising an alkaline earth metal, a transition metal, or any combination thereof (e.g., Ba or Ba and Mg as alkaline earth metals; e.g., Mn as a transition metal), and
a promoter comprising an alkali metal (e.g., K or Cs as alkali metals);
	wherein the ruthenium and the at least one additional metal are present in a weight ratio of from about 8:1 to about 1:8 (see TABLE I; the weight ratios of Ru:Ba, Ru:Mg, and Ru:Mn are each within the claimed ratio range);
	wherein the ruthenium is present in an amount of from about 0.1 wt.% to about 4 wt.% (various amounts of Ru are disclosed in TABLE I, including Ru at 0.5, 1, 3, and 4 wt. %; generally, 0.1-4% by weight of ruthenium, see column 2, line 38); and
	wherein the promoter is present in an amount of from about 5 wt.% to about 20 wt. % (various amounts of K and Cs are disclosed in TABLE I, including K at 12, 14, and 15 wt.% and Cs 
The intended use of the catalyst system as an “ammonia decomposition” catalyst system does not impart further patentable weight to the product claim.
	Furthermore, while Elofson et al. discloses that the catalyst system is used as an “ammonia synthesis” catalyst system, the catalyst system is also inherently an “ammonia decomposition” catalyst system because a catalyst system that catalyzes the ammonia synthesis reaction will also catalyze the ammonia decomposition reaction, as the two reactions are respectively the forward and backward steps of the same reaction, 
                
                    
                        
                            N
                        
                        
                            2
                        
                    
                    +
                    3
                    
                        
                            H
                        
                        
                            2
                        
                    
                    ↔
                    2
                    
                        
                            N
                            H
                        
                        
                            3
                        
                    
                
            .
Aika et al. is cited to further illustrate conventional knowledge in the art.  In particular, Aika et al. (page 110, second paragraph) states,
“… ruthenium is the most active metal in ammonia decomposition.  Since the two reactions are forward and backward steps of the same reaction, the most active metals should be the same, at least near equilibrium”.  
Aika et al. (at page 110, last paragraph, to page 112, first paragraph) further states, 
“… there is a common belief that Fe, Ru and Os are the most active elements in ammonia synthesis, ammonia decomposition and isotopic equilibration of N2.” 
	See also Fig. 3.2 (on page 111), which shows the rates of the ammonia synthesis and ammonia decomposition reactions as exhibited by various metal catalysts, including Ru.
Therefore, the catalyst system of Elofson et al. will inherently exhibit ammonia synthesis and/or ammonia decomposition activity, depending on the reaction conditions to which the catalyst system is to be exposed to during its intended use.  
Regarding claim 2, Elofson et al. discloses that the ruthenium may be present in an 
Regarding claims 4, 25, and 26, Elofson et al. discloses that the at least one additional metal may comprise magnesium (i.e., Mg at 2 wt.%) or manganese (i.e., Mn at 4 wt.%).
Regarding claims 6 and 24, Elofson et al. discloses that the promoter may comprise potassium (i.e., K at 12, 14, or 15 wt.%) or cesium (i.e., Cs at 14 wt.%).
Regarding claim 28, Elofson et al. discloses a reactor comprising the aforementioned catalyst system (i.e., a reactor containing a bed of the catalyst 6; see FIG. 2).
Claims 29, 30, and 33-36 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Elofson et al. (US 4,142,993), as further evidenced by Aika et al. (Ammonia: Catalysis and Manufacture, Chapter 3: Ammonia Synthesis over Non-Iron Catalysts and Related Phenomena, pp. 103-148).
Regarding claim 29, Elofson et al. discloses a catalyst system (see TABLE I, specifically the fourth to last, third to last, and last catalysts; see also column 2, lines 34-46, and Examples) comprising:
a support material (i.e., a carbonaceous support material, such as an activated carbon material; e.g., C(600) or C(800)); and
a catalyst component comprising,
ruthenium (Ru),
at least one additional metal (e.g., Ba or Ba and Mg as alkaline earth metals; e.g., Mn as a transition metal; e.g., La as a lanthanide metal), and
a promoter comprising an alkali metal (e.g., K or Cs as alkali metals);
	wherein the ruthenium is present in an amount of less than 4 wt.% (e.g., Ru at 0.5, 1, 
	wherein the promoter is present in an amount of from about 5 wt.% to about 20 wt. % (e.g., K at 14 and 15 wt.% and Cs at 14 wt.%; generally, 5-20% by weight of the alkali metal, see column 2, line 39-40).
The intended use of the catalyst system as an “ammonia decomposition” catalyst system does not impart further patentable weight to the product claim.
	Furthermore, while Elofson et al. discloses that the catalyst system is used as an “ammonia synthesis” catalyst system, the catalyst system is also inherently an “ammonia decomposition” catalyst system because a catalyst system that catalyzes the ammonia synthesis reaction will also catalyze the ammonia decomposition reaction, as the two reactions are respectively the forward and backward steps of the same reaction, 
                
                    
                        
                            N
                        
                        
                            2
                        
                    
                    +
                    3
                    
                        
                            H
                        
                        
                            2
                        
                    
                    ↔
                    2
                    
                        
                            N
                            H
                        
                        
                            3
                        
                    
                
            .
Aika et al. is cited to further illustrate conventional knowledge in the art.  In particular, Aika et al. (page 110, second paragraph) states,
“… ruthenium is the most active metal in ammonia decomposition.  Since the two reactions are forward and backward steps of the same reaction, the most active metals should be the same, at least near equilibrium”.  
Aika et al. (at page 110, last paragraph, to page 112, first paragraph) further states, 
“… there is a common belief that Fe, Ru and Os are the most active elements in ammonia synthesis, ammonia decomposition and isotopic equilibration of N2.” 
	See also Fig. 3.2 (on page 111), which shows the rates of the ammonia synthesis and ammonia decomposition reactions as exhibited by various metal catalysts, including Ru.
Therefore, the catalyst system of Elofson et al. will inherently exhibit ammonia synthesis 
Elofson et al. does not indicate whether the catalyst system exhibits the property of an ammonia conversion of 75% or more at reaction conditions including a pressure of 1.01 bar, 30,000 mL/gcat-hr, and a temperature of 300 °C.  However, the catalyst system of Elofson et al. appears to be identical to or substantially identical to the claimed catalyst system, and therefore, the claimed property is presumed to be inherent of the prior art catalyst system.  The burden thus shifts to Applicant to present evidence establishing a nonobvious difference between the claimed catalyst system and the prior art catalyst system.
Regarding claim 30, Elofson et al. discloses that the promoter may comprise potassium (i.e., K at 14 or 15 wt.%; see TABLE I).
Regarding claim 33, Elofson et al. discloses the promoter present in an amount of from about 8 wt.% to about 15 wt.% (e.g., K at 14 or 15 wt.% and Cs at 14 wt.%; see TABLE I).
Regarding claim 34, Elofson et al. discloses the at least one additional metal present in an amount of from about 1 wt.% to about 3 wt.% (e.g., Mg at 2 wt.%; see TABLE I).
Regarding claim 35, Elofson et al. discloses that the at least one additional metal may comprise magnesium (i.e., Mg at 2 wt.%; see TABLE I).
Regarding claim 36, Elofson et al. discloses a reactor comprising the aforementioned catalyst stem (i.e., a reactor containing a bed of the catalyst 6; see FIG. 2).
Claims 7, 10, 27, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Elofson et al. (US 4,142,993) in view of Aika et al. (Ammonia: Catalysis and Manufacture, Chapter 3: Ammonia Synthesis over Non-Iron Catalysts and Related Phenomena, pp. 103-148).

Elofson et al. fails to disclose an inorganic oxide for the support material.
Aika et al. further discloses conventional support materials for ruthenium catalysts.  In addition to activated carbon (AC) as a suitable support material (see page 110, last paragraph, and FIG. 3.2), other recognized support materials include inorganic oxides (see Table 3.5 on page 117; e.g., Al2O3, MgO, CaO, BeO).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an inorganic oxide for the activated carbon support material in the catalyst system of Elofson et al., on the basis of suitability for the intended use thereof, because inorganic oxides were recognized in the art as suitable alternative materials for supporting ruthenium catalysts, as taught by Aika et al.
Regarding claims 10, 27, 31, and 32, Elofson et al. discloses that the at least one additional metal may comprise a lanthanide metal, preferably lanthanum (see column 2, lines 40-42; e.g., La in various amounts, e.g., at 1, 2, and 4 wt.%, see TABLE I).
Elofson does not disclose that the at least one additional metal comprises yttrium and/or hafnium.
Aika et al. (see Table 3.1 at pages 106-107) further lists the reactivity of various metals in forming surface nitrides, wherein:
Lanthanum (La) exhibits (+) reactivity to form the surface nitride LaN, with a standard heat of formation equal to -301 (kJ/N-atom 25°C) and a high (H) decomposition temperature.
Yttrium (Y) exhibits (+) reactivity to form the surface nitride YN, with a standard heat of 
Hafnium (Hf) exhibits (+) reactivity to form the surface nitride HfN, with a standard heat of formation equal to -326 (kJ/N-atom 25°C) and a high (H) decomposition temperature.
La, Y, and Hf therefore exhibit similar properties and reactivity to form surface nitrides.  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute yttrium and/or hafnium for lanthanum as at least one additional metal in the catalyst system of Elofson et al. because yttrium, hafnium, and lanthanum were known to exhibit similar properties and reactivity in forming surface nitrides, as taught by Aika et al.
Claims 1, 6, 24, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iost et al. Russian Journal of Applied Chemistry, 2017-10-25, Vol. 90 (6), p. 887-894), as further evidenced by Aika et al. (Ammonia: Catalysis and Manufacture, Chapter 3: Ammonia Synthesis over Non-Iron Catalysts and Related Phenomena, pages 103-148).
Regarding claims 1, 6, and 24, Iost et al. discloses a catalyst system (i.e., an Ru-Ba-Cs/Sibunit ternary catalyst; see EXPERIMENTAL section and Table 1) comprising:
a support material (i.e., a Sibunit carbon composite); and
a catalyst component comprising,
	ruthenium (i.e., Ru),
	at least one additional metal comprising an alkaline earth metal, a transition metal, or any combination thereof (i.e., Ba, which is an alkaline earth metal), and
	a promoter comprising an alkali metal (i.e., Cs, which is an alkali metal);
	wherein a weight ratio of the ruthenium to the at least one additional metal is from 
	wherein the ruthenium is present in an amount of from about 0.1 wt.% to about 4 wt. % of the catalyst system (i.e., in Sample nos. 2, 3, 4, and 5 (4% Ru)); and
	wherein the promoter is present in an amount of from about 5 wt. % to about 20 wt.% of the catalyst system (i.e., in Sample no. 2 (10.5% Cs), in Sample no. 3 (7.9% Cs), in Sample no. 4 (6.6% Cs), and in Sample no. 5 (5.3% Cs)).
	The recitation of the intended use of the catalyst system for “ammonia decomposition” does not impart further patentable weight to the product claim.
	Furthermore, while Iost et al. discloses that the catalyst system is used as an “ammonia synthesis” catalyst system, the catalyst system is also inherently an “ammonia decomposition” catalyst system because a catalyst system that catalyzes the ammonia synthesis reaction will also catalyze the ammonia decomposition reaction, as the two reactions are respectively the forward and backward steps of the same reaction, 
                
                    
                        
                            N
                        
                        
                            2
                        
                    
                    +
                    3
                    
                        
                            H
                        
                        
                            2
                        
                    
                    ↔
                    2
                    
                        
                            N
                            H
                        
                        
                            3
                        
                    
                
            
	In particular, Aika et al. (page 110, second paragraph) states,
“… ruthenium is the most active metal in ammonia decomposition.  Since the two reactions are forward and backward steps of the same reaction, the most active metals should be the same, at least near equilibrium”.  
Aika et al. (at page 110, last paragraph, to page 112, first paragraph) further states, 
“… there is a common belief that Fe, Ru and Os are the most active elements in ammonia synthesis, ammonia decomposition and isotopic equilibration of N2.” 
	See also Aika et al. at Fig. 3.2 (on page 111), which shows the rates of the ammonia 
Therefore, the catalyst system of Iost et al. would inherently exhibit ammonia synthesis and/or ammonia decomposition activity, depending on the reaction conditions to which the catalyst system is to be exposed to during its intended use.
	 Regarding claim 28, Iost et al. further discloses a reactor comprising the aforementioned catalyst system (i.e., a flow-through fixed bed metal reactor; see Experimental, “Catalytic tests in ammonia synthesis”). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iost et al. (Russian Journal of Applied Chemistry, 2017-10-25, Vol. 90 (6), p. 887-894), as further evidenced by Aika et al. (Ammonia: Catalysis and Manufacture, Chapter 3: Ammonia Synthesis over Non-Iron Catalysts and Related Phenomena, pages 103-148), as applied to claim 1 above, and further in view of Raróg-Pilecka et al. (Journal of Catalysis 231 (2005) 11-19).
Iost et al. discloses that the catalyst system comprises ruthenium in an amount of 4 wt.% of the catalyst system (see Sample Nos. 2, 3, 4, and 5 in Table 1).
Iost et al. does not, however, disclose that the catalyst system comprises ruthenium in an amount of less than 4 wt.% of the catalyst system.
	Raróg-Pilecka et al. discloses a catalyst system (see 2. Experimental and Table 1) comprising a support material (i.e., a carbon support, C) and a catalyst component comprising ruthenium (i.e., Ru), at least one additional metal (i.e., Ba), and a promoter (i.e., Cs).  Specifically, Raróg-Pilecka et al. discloses that the ruthenium may be present in the catalyst system at varying amounts, including amounts less than 4 wt.% of the catalyst system (i.e., 1 wt.% Ru in a Ba-Cs-Ru1/C catalyst system, or 3 wt.% Ru in a Ba-Cs-Ru3/C and a Ba-Cs-Ru3/C(H2) 
	Therefore, the specific amount of ruthenium in the catalyst system is not considered to confer patentability to the claim since the precise amount of ruthenium in the catalyst system would have been considered a result effective variable by one having ordinary skill in the art, as taught by Raróg-Pilecka et al.  Also, it is noted that Applicant’s specification (see page 8, at paragraph [0032]) that the claimed amount of ruthenium at less than 4 wt.% of the catalyst system, is at best, a preferred limitation.  As such, without more, the claimed amount of ruthenium cannot be considered “critical”.  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the amount of ruthenium present in the catalyst system of Iost et al. in order to achieve the desired reaction rate under the intended reaction conditions, and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claims 29, 33, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Iost et al. (Russian Journal of Applied Chemistry, 2017-10-25, Vol. 90 (6), p. 887-894) in view of Aika et al. (Ammonia: Catalysis and Manufacture, Chapter 3: Ammonia Synthesis over Non-Iron Catalysts and Related Phenomena, pages 103-148) and Raróg-Pilecka et al. (Journal of Catalysis 231 (2005) 11-19).
Regarding claim 29, Iost et al. discloses a catalyst system (i.e., an Ru-Ba-Cs/Sibunit ternary catalyst; see EXPERIMENTAL section and Table 1) comprising:
a support material (i.e., a Sibunit carbon composite); and

	ruthenium (i.e., Ru),
	at least one additional metal (i.e., Ba, which is an alkaline earth metal), and
	a promoter comprising an alkali metal (i.e., Cs, which is an alkali metal);
wherein the promoter is present in an amount of from about 5 wt. % to about 20 wt.% of the catalyst system (i.e., in Sample no. 2 (10.5% Cs), in Sample no. 3 (7.9% Cs), in Sample no. 4 (6.6% Cs), and in Sample no. 5 (5.3% Cs)).
The intended use of the catalyst system for “ammonia decomposition” does not impart further patentable weight to the product claim.
	Furthermore, while Iost et al. discloses that the catalyst system is used as an “ammonia synthesis” catalyst system, the catalyst system is also inherently an “ammonia decomposition” catalyst system because a catalyst system that catalyzes the ammonia synthesis reaction will also catalyze the ammonia decomposition reaction, as the two reactions are respectively the forward and backward steps of the same reaction, 
                
                    
                        
                            N
                        
                        
                            2
                        
                    
                    +
                    3
                    
                        
                            H
                        
                        
                            2
                        
                    
                    ↔
                    2
                    
                        
                            N
                            H
                        
                        
                            3
                        
                    
                
            
	In particular, Aika et al. (page 110, second paragraph) states,
“… ruthenium is the most active metal in ammonia decomposition.  Since the two reactions are forward and backward steps of the same reaction, the most active metals should be the same, at least near equilibrium”.  
Aika et al. (at page 110, last paragraph, to page 112, first paragraph) further states, 
“… there is a common belief that Fe, Ru and Os are the most active elements in ammonia synthesis, ammonia decomposition and isotopic equilibration of N2.” 
	See also Aika et al. at Fig. 3.2 (on page 111), which shows the rates of the ammonia 
Therefore, the catalyst system of Iost et al. would inherently exhibit ammonia synthesis and/or ammonia decomposition activity, depending on the reaction conditions to which the catalyst system is to be exposed to during its intended use.
Iost et al. further discloses that the catalyst system comprises ruthenium in an amount of 4 wt.% of the catalyst system (see Sample Nos. 2, 3, 4, and 5 (4% Ru) in Table 1).
Iost et al. does not, however, disclose that the catalyst system comprises ruthenium in an amount of less than 4 wt.% of the catalyst system.
	Raróg-Pilecka et al. discloses a catalyst system (see 2. Experimental and Table 1) comprising a support material (i.e., a carbon support, C) and a catalyst component comprising ruthenium (i.e., Ru), at least one additional metal (i.e., Ba), and a promoter (i.e., Cs).  Specifically, Raróg-Pilecka et al. discloses that the ruthenium may be present in the catalyst system at varying amounts, including amounts less than 4 wt.% of the catalyst system (i.e., 1 wt.% Ru in a Ba-Cs-Ru1/C catalyst system, or 3 wt.% Ru in a Ba-Cs-Ru3/C and a Ba-Cs-Ru3/C(H2) system; see Table 1).  As shown in Table 4 (see column for Ba-Cs-Ru/C), the reaction rate is a function of the amount of ruthenium present in the catalyst system.
	Therefore, the specific amount of ruthenium in the catalyst system is not considered to confer patentability to the claim since the precise amount of ruthenium in the catalyst system would have been considered a result effective variable by one having ordinary skill in the art, as taught by Raróg-Pilecka et al.  Also, it is noted that Applicant’s specification (see page 8, at paragraph [0032]) that the claimed amount of ruthenium at less than 4 wt.% of the catalyst system, is at best, a preferred limitation.  As such, without more, the claimed amount of 
	The combination of Iost et al., Aika et al., and Raróg-Pilecka et al. fails to indicate that the catalyst system exhibits the property of an ammonia conversion of 75% or more at reaction conditions including a pressure of 1.01 bar, 30,000 mL/gcat-hr, and a temperature of 300 °C.  However, the prior art catalyst system appears to be identical to or substantially identical to the claimed catalyst system, and therefore, the claimed property is presumed to be inherent of the prior art catalyst system.  The burden thus shifts to Applicant to present evidence establishing a nonobvious difference between the claimed catalyst system and the prior art catalyst system.
Regarding claim 33, Iost et al. discloses that the promoter may be present in an amount of from about 8 wt. % to about 15 wt.% of the catalyst system (i.e., in Sample no. 2 (10.5% Cs), or in Sample no. 3 (7.9% Cs), which is “about” 8 wt.%; see Table 1).
	Regarding claim 34, Iost et al. discloses that the at least one additional metal (i.e., Ba) may be present in an amount of from about 1 wt.% to about 3 wt. % of the catalyst system (i.e., in Sample no. 2 (2.7% Ba); see Table 1).
	 Regarding claim 36, Iost et al. further discloses a reactor comprising the aforementioned catalyst system (i.e., a flow-through fixed bed metal reactor; see Experimental, “Catalytic tests in ammonia synthesis”). 
Response to Arguments
Applicant’s arguments filed on December 21, 2021 have been fully considered.  
Claim 1 as amended and new claim 29 are each directed to an ammonia decomposition catalyst system comprising a support material and a catalyst component comprising ruthenium, at least one additional metal, and an alkali metal promoter, with the components being present in specified amounts of the catalyst system.
Applicant argues that the prior art to Asanuma et al. (JP 2013-095618 A), taken alone or in combination with the secondary references to Pyrz et al. (NPL), Kozin et al. (SU 594994 A1), Ding et al. (CN 1506300 A), or Goetsch et al. (US 2002/0028171), fails to disclose or adequately suggest the newly claimed catalyst system.
	The Office agrees. Therefore, the rejections under 35 U.S.C. 103 have been withdrawn.  
However, upon further search and consideration, new grounds of rejection are made in view of the newly discovered prior art, as detailed in the rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774